DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 11/16/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lang, US 2006/0139320 in view of Yun, US 2016/0252979.

a bezel ring (120); 
a watch dial including: 
an outer periphery including another plurality of holes (holes shown housing 414, Fig 4), and an inner periphery to house inertial sensors (418) at a predetermined position; 
a flexible ring (402) placed in between an inner surface of the bezel ring and the watch dial; and 
a plurality of springs (414) placed within the other plurality of holes of the outer periphery of the watch dial, 
wherein the bezel ring is configured to support tilting, shifting and rotation over the watch dial (Fig 4).
Lang does not explicitly disclose the bezel ring includes a plurality of holes along a circumference of the bezel ring.
Yun discloses a smart watch including a bezel ring (22) including a plurality of holes for placement of a plurality of magnets (m1, also see Fig 7a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lang to include a plurality of magnets in the bezel for the purpose of implementing the magnetic alternative discussed in Lang (magnets used to sense bezel movement, [0036]) because the simple substitution of one known element for another would have yielded predictable results.
Regarding claims 2, 10 and 14, Lang and Yun disclose the bezel ring surrounds the inner periphery of the watch dial with a predetermined gap between the bezel ring and the inner periphery of the watch dial to enable tilting and shifting of the bezel ring over the watch dial (Lang Fig 4).
Regarding claims 3 and 15, Lang and Yun disclose the bezel ring is mounted over the outer periphery of the watch dial with a predetermined gap between the bezel ring and the watch dial (Yun Fig 8).
Regarding claims 4 and 16, Lang and Yun disclose the plurality of springs (414) on the outer periphery of the watch dial are configured to enable tilting of the bezel ring over the watch dial (Lang Fig 4).
Regarding claims 5 and 11, Lang and Yun disclose the flexible ring (402) placed in between the bezel ring and the inner periphery of the watch dial is configured to enable the bezel ring to shift over the watch dial (Fig 4).
Regarding claims 6, 12 and 17, Lang and Yun disclose the inertial sensors (Yun 251, 252) placed on the inner periphery of the watch dial and are configured to detect a change in a magnetic field based on a movement of the plurality of magnets in the bezel ring during at least one of tilting and shifting of the bezel ring over the watch dial [0123].
Regarding claim 7, Lang and Yun disclose the inertial sensors are magnetometers (Yun [0141]). 
Regarding claim 8, Lang and Yun disclose the inertial sensors are placed along the inner periphery of the watch dial and are configured to detect a change in a capacitance based on a movement of the bezel ring during at least one of tilting and shifting of the bezel ring over the watch dial (Lang [0029]).
Regarding claim 9, Lang discloses a wearable device, comprising: 
a bezel ring (120); 
a watch dial including: 
an outer periphery including another plurality of holes (holes shown housing 414, Fig 4), and an inner periphery to house inertial sensors (418) at a predetermined position; 
a flexible ring (402) placed in between an inner surface of the bezel ring and the watch dial; and 
wherein the bezel ring is configured to support shifting and rotation over the watch dial (Fig 4).
Lang does not explicitly disclose the bezel ring includes a plurality of holes along a circumference of the bezel ring.
Yun discloses a smart watch including a bezel ring (22) including a plurality of holes for placement of a plurality of magnets (m1, also see Fig 7a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lang to include a plurality of magnets in the bezel for the purpose of implementing the magnetic alternative discussed in Lang (magnets used to sense bezel movement, [0036]) because the simple substitution of one known element for another would have yielded predictable results.
Regarding claim 13, Lang discloses a wearable device, comprising: 
a bezel ring (120); 
a watch dial including: 
an outer periphery including another plurality of holes (holes shown housing 414, Fig 4), and an inner periphery to house inertial sensors (418) at a predetermined position; 
a plurality of springs (414) placed within the other plurality of holes of the outer periphery of the watch dial, 
wherein the bezel ring is configured to support tilting and rotation over the watch dial (Fig 4).
Lang does not explicitly disclose the bezel ring includes a plurality of holes along a circumference of the bezel ring.
Yun discloses a smart watch including a bezel ring (22) including a plurality of holes for placement of a plurality of magnets (m1, also see Fig 7a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lang to include a plurality of magnets in the bezel for the purpose of implementing the magnetic alternative discussed in Lang (magnets used to sense bezel movement, [0036]) because the simple substitution of one known element for another would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/Examiner, Art Unit 2844                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833